Judgment, Supreme Court, New York County (Harold Beeler, J., on dismissal motion; Bruce Allen, J., at jury trial and sentence), rendered March 18, 1998, convicting defendant of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 4V2 to 9 years, unanimously affirmed.
Defendant’s motion to dismiss the indictment was properly denied. This was not the “rare case” (see, People v Huston, 88 NY2d 400, 410; People v Darby, 75 NY2d 449, 454-455) where alleged errors in the Grand Jury presentation would rise to the level of impairment of the integrity of the Grand Jury process and create the risk of prejudice. Concur — Ellerin, J. P., Rubin, Saxe and Buckley, JJ.